DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, and 8-20, are pending and being examined.

Response to Amendment
The previous rejections of Claims 1-6, and 8-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn in light of the Applicant’s amendment.
The previous rejections of Claims 16-20, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in light of the Applicant’s amendment.
The previous rejections of Claims 1 and 5 under 35 U.S.C. 103 as being unpatentable over CN 110256996 A to Wu et al. (hereinafter Wu) are withdrawn in light of the Applicant’s arguments.
The previous rejections of Claims 2-4, 6, and 11-20 under 35 U.S.C. 103 as being unpatentable over Wu, as applied to claim 1, and further in view of WO 2018163959 A1 in which US 2020/0010723 A1 to Takeno is used as the English equivalent. (hereinafter Takeno) are withdrawn in light of the Applicant’s arguments.


Claim Objections
Claim 13 is objected to because of the following informalities:  
In Claim 13, line 7-8, it recites “an isocyanate index defined by moles of –NCO reactive groups/(moles of –OH reactive groups + moles of >NH reactive groups)” There appears to be a missing “()“ in the equation which should read “(moles of –NCO reactive groups)/(moles of –OH reactive groups + moles of >NH reactive groups)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010-248303 A to Hisatsune et al. (hereinafter Hisatsune) and as evidenced by Nippon Polyurethane Industry, “Product Information, CORONATE HX,” pp. 1-4, 2010 (hereinafter Nippon).

.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-248303 A to Hisatsune et al. (hereinafter Hisatsune) and as evidenced by Nippon Polyurethane Industry, “Product Information, CORONATE HX,” pp. 1-4, 2010 (hereinafter Nippon).

Regarding claim 15, as cited above and incorporated herein, Hisatsune teaches claim 13. Hisatsune further teaches the composition has a ratio number of isocyanate groups to the relative tertiary amines in the polyaspartic ester is from 1/0.8 to 1/1.2 (para 18), which correlates to (moles NCO groups)/(moles of OH + moles of >NH reactive groups) of 0.83 to 1.25, which overlaps and meet the claimed isocyanate index range cited in claim 15. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).

Claims 1-6, and 11-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-248303 A to Hisatsune et al. (hereinafter Hisatsune) and further in view of WO 2018163959 A1 in which US 2020/0010723 A1 to Takeno is used as the English equivalent. (hereinafter Takeno) and as evidenced by Nippon Polyurethane Industry, “Product Information, CORONATE HX,” pp. 1-4, 2010 (hereinafter Nippon).

Regarding claims 1-6, and 12-19, Hisatsune teaches a polyurethane adhesive composition comprising a polyaspartate ester, a prepolymer having isocyanate groups obtained from a polyol and an isocyanate compound, and an organic solvent used in the field of laminates and bonding (See abstract). Specifically, the composition comprises a main agent (1) having 50 parts of ethyl acetate solvent and 50 parts of a terminal isocyanate prepolymer synthesized by mixing  polyether polyols having 2 and 3 hydroxyl functionality and an HDI isocyanurate, Coronate HX, for 3 hours (para 26), and a curing component 1 or 2 prepared by mixing 50 parts of ethyl acetate solvent and 50 parts of a polyaspartic acid ester resin, Desmophen NH1220 or NH1420 (para 14, 31 and 32). The above main agent (1) meets the activator portion B and the curing agent (1) or (2) meets the claimed binder portion A cited in claims 1, 13 and 16. The above Coronate HX meets the claimed 95% or more HDI trimer as evidenced by Nippon which teaches Coronate HX is an HDI isocyanurate (i.e. trimer) with ≤ 0.4% HDI monomer (Nippon, page 1). The above polyether polyols meets the claimed additional polyol cited in claim 5, and 14, and the above polyaspartic acid ester resin, Desmophen NH1220 or NH1420 which meets the claimed polyaspartic ester resin with >NH groups cited in claims 1, 12, 13, and 16. Hisatsune further teaches the composition has a ratio number of isocyanate groups to the relative tertiary amines in the polyaspartic ester is from 1/0.8 to 1/1.2 (para 18), which correlates to (moles NCO groups)/moles of OH + moles of >NH reactive groups) of 0.83 to 1.25, which is within/overlaps and meet the claimed isocyanate index range cited in claim 12, 13, 15 and 16.

Hisatsune does not explicitly teach the polycaprolactone polyol in the polyol component.
However, Takeno teaches a polyaspartic coating composition containing (A) an aspartic acid ester and (B) a polyisocyanate obtained from diisocyanate monomers and polycaprolactone polyol (See abstract) used in the field of polyaspartic compositions that are weather and chemical resistant (para 8), which is in the same field of polyaspartic compositions using similar and compatible polyisocyanates as cited above in Hisatsune. Takeno further teaches the polyaspartic acid ester can be Desmophen NH1420 and/or NH1520 (See Table 2, para 331), which is similar and compatible as cited above in Hisatsune. Takeno further teaches polycaprolactone polyol can be a polycaprolactone triol having a Mn of 550 (See Examples, para 327) and used in combination with a polyoxyalkylene polyol such as polytetramethylene glycol having a Mn of 1,000 (para 77 and 327) which is similar and compatible for the polyether and polyester polyols cited above in Hisatsune.  The above polycaprolactone triol having a Mn of 550 meets the polycaprolactone polyol having a functionality of 3 and OH eq. wt. of 183 g/eq (i.e. 550/3) as cited in claims 2-4, 6, 13, 14, and 16, the polytetramethylene glycol having a Mn of 1,000 meets the polyether polyol with a functionality of 2 as cited in claims 1, 5, 6, 13, and 14.
Takeno further teaches that the above combination and amount of polycaprolactone polyol and polyoxyalkylene polyol improves weather resistance (para 76-77).


Regarding claims 11 and 20, as cited above and incorporated herein, the combination of Hisatsune and Takeno teaches claim 1. 
Hisatsune does not explicitly teach the molar ratio of OH to NCO.
However, Takeno also teaches the polyisocyanate component is made with equivalent ratio of isocyanate group and hydroxyl group of 2:1 to 50:1, (para 100), which correlates to an OH/NCO mole ratio of 0.02-0.5 which overlaps and meets the range cited in claim 11. Takeno further teaches the isocyanate to hydroxyl ratio is used to give good viscosity suitable for high solid formulation. (para 100). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the equivalent ratio of isocyanate group and hydroxyl group of Takeno for the terminal isocyanate prepolymer in Hisatsune because Takeno teaches the same field of polyaspartic compositions that are weather resistant using similar and compatible polyisocyanates and polyols as cited above in Hisatsune, and Takeno further teaches the isocyanate to hydroxyl ratio is used to give good viscosity suitable for high solid formulation. (para 100).
Regarding claim 20, as cited above and incorporated herein, the combination of Hisatsune and Takeno teaches claims 11 and 16.
Hisatsune further teaches 160 parts of the curing agent 1 (50:50 solvent:polyaspartic ester resin) is mixed with 100 parts of the main agent 3 (50:50 solvent:isocyanate prepolymer), (para 37), wherein the isocyanate prepolymer is synthesized from a polyol having a hydroxyl value 37 OH/g and the HDI isocyanurate Coronate HX ((NCO% 21 wt%, i.e. 200 NCO/g or 42x100/(%NCO)).
Takeno also teaches the polyisocyanate component is made with equivalent ratio of isocyanate group and hydroxyl group of 2:1 to 50:1, (para 100), which correlates to an OH/NCO mole ratio of 0.02-0.5. 
Using the above teachings of Hisatsune and Takeno for the prepolymer, the prepolymer of Hisatsune obtained from the equivalent ratio of isocyanate group and hydroxyl group of 2:1 to 50:1 of Takeno correlates to a 1g polyisocyanate : 2.7 g of polyol to 9.26 g of polyisocyanate and 1 g of polyol, or 27-90% polyisocyanate and 10-73% polyol.
Thus, if there is 160 parts of the curing agent 1 (50:50 solvent:polyaspartic ester resin) is mixed with 100 parts of the main agent 3 (50:50 solvent:isocyanate prepolymer), this correlates to 80 parts of polyaspartic ester resin, 50 parts of isocyanate prepolymer obtained in a range of 13.5-45 parts polyisocyanate prior, and 5-36.5 parts polyol prior. 
Using the end points of 80 parts polyaspartic ester resin, 50 parts isocyanate prepolymer obtained from 45 parts polyisocyanate prior and 5 parts polyol prior, this correlates to about 61wt% of polyaspartic ester resin, 34 wt% polyisocyanate prior, and 3.8 wt% polyol prior, which demonstrates the teachings of Hisatsune and Takeno overlap and meet the claimed amount ranges of claim 20. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisatsune and further in view of Takeno and as evidenced by Nippon, as applied to claim 1 above, and further in view of US 2011/0294934 A1 to Wamprecht et al. (hereinafter Wamprecht).

Regarding claims 8-10, as cited above and incorporated herein, the combination of Hisatsune and Takeno teaches claim 1. Hisatsune further teaches the composition is used in the field of polyurethane composition films and laminates that are anti-yellowing resistant, (See abstract and para 10-11). Hisatsune also teaches 160 parts of the curing agent 1 (50:50 solvent:polyaspartic ester resin) is mixed with 100 parts of the main agent 3 (50:50 solvent:isocyanate prepolymer), (para 37).
Hisatsune does not explicitly teach the reactive blocked amine diluent such as aldimine.
However, Wamprecht teaches a two component coating system comprising (A) a polyisocyanate component and (B) an amino-functional polyaspartic acid ester (para 11-15) used in the field of polyurea clear coatings (para 1-2, and 9), which is in the same field of polyurea compositions using similar and compatible components as cited above in Hisatsune. Wamprecht further teaches the (B) amino-functional aspartic acid component can further include blocked polyamines such as aldimines in an amount of up to 50 wt% relative to the portion of the aspartic acid esters in component (B) (para 88). The aldimine meets the reactive 
It would have been obvious to one ordinarily skilled in the art before the effective filing date to further include the amount of blocked polyamines such as aldimines in Wamprecht in the composition of Hisatsune because Wamprecht teaches the same field of polyurea compositions using similar and compatible components as cited above in Hisatsune and Wamprecht also teaches the blocked polyamines are added to increase hardness. (para 88).
Using the above teachings of Hisatsune and Wamprecht, Hisatsune teaches in 80 parts of polyaspartic ester compound and 50 parts of isocyanate prepolymer, and Wamprecht teaches the aldimine up to 50 wt% relative to the portion of the aspartic acid esters in component (B) (para 88). This correlates to 80 parts of aldimine in the coating composition, which further correlates to 80 parts or less of the aldimine in the curing component (1), which correlates to 38 wt% of aldimine or less in the composition which overlaps and meets the amount range cited in claim 10.

Response to Arguments
Applicant’s arguments, filed 04/08/2021, with respect to the rejection(s) of claim(s) 1-6, and 8-20 under the Wu reference have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the above Hisatsune reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/HA S NGUYEN/Examiner, Art Unit 1766